Citation Nr: 1040908	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-39 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 
1945, to include service in World War II.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the claim sought.  The claims folder was 
subsequently transferred to the RO in Portland, Oregon.

In August 2010, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge at the Portland, Oregon, 
RO; a transcript of that hearing is of record.

At the hearing, the Veteran's representative submitted additional 
medical evidence directly to the Board, with a waiver of initial 
RO consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2010).  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD) has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that further development on the claim on appeal 
is necessary here, for the reasons discussed below.

At his Board hearing, the Veteran identified relevant private 
medical records that were not contained in the claims file.  
Therefore, authorization to obtain such records should be 
requested, and outstanding records of pertinent treatment should 
be obtained and added to the record.

Additionally, the Veteran originally claimed entitlement to 
service connection for a "stomach condition."  He has described 
his symptomatology since service as including nervous stomach, 
nausea, vomiting, and diarrhea.  Private treatment records 
reflect that the Veteran has been diagnosed with GERD.  See 
January 2006 private medical record (diagnosing a long history of 
GERD).  In August 2001, the Veteran's private physician noted his 
belief that the Veteran has stress-related gastritis.  However, 
neither a follow-up discussion nor formal diagnosis was provided.  
Throughout the record, the Veteran has related his symptomatology 
to stress and nerves caused by experiences in World War II.

In August 2010, the Veteran submitted a report from his 
therapist, containing a recent diagnosis of PTSD.  At his Board 
hearing, the Veteran testified that he believed combat stress 
affected his stomach disorder because he underwent a great deal 
of combat trauma during service and has been suffering from a 
"nervous stomach" since that time.  He noted that he killed 
many people during World War II and the record reflects combat-
related injuries.

In this case, the Board has construed the filing of documents 
relating to PTSD as an informal claim for an acquired psychiatric 
disorder.  Considering the relevant evidence of record (and the 
implication that the Veteran suffers from nervousness and 
anxiety), he Board has recharacterized the claim for PTSD to more 
broadly include entitlement to service connection for an acquired 
psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).  The Board is therefore 
deferring a decision on the claim for service connection for a 
stomach disorder until the claim for service connection for an 
acquired psychiatric disorder is finally adjudicated, as it is 
inextricably intertwined with the claim for service connection 
for a stomach disorder.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably intertwined 
if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should obtain from the Portland, 
Oregon, VA Medical Center all outstanding 
pertinent records of evaluation and/or 
treatment dated from November 2008 to the 
present.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.

2.  The RO should request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim on 
appeal that is not currently of record.  The 
RO should specifically request that the 
Veteran identify and provide authorization 
for relevant private treatment records from 
Taiwan and Yakota Air Force Base, as well as 
authorization to obtain records from Kaiser 
Permanente from 1989 and from Dr. Ganal in 
San Jose, California.

3.  The RO should then develop and adjudicate 
the referred claim of service connection for 
an acquired psychiatric disorder, to include 
PTSD, as appropriate.  The Veteran should 
understand that the Board may only exercise 
jurisdiction over this claim if it is 
properly and timely perfected for appeal.

4.  Thereafter, the RO should arrange for the 
Veteran to undergo VA examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The physician should clearly identify all 
current disability/ies affecting the 
Veteran's gastrointestinal system.  Then, 
with respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a  50 percent 
or greater probability), that the disability 
had its onset in or is otherwise medically 
related to service.  The physician should 
also offer an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a  
50 percent or greater probability), that the 
disability was caused or aggravated (beyond 
the normal scope of the disorder) by any 
service-connected disability (to include any 
service-connected psychiatric disability, as 
appropriate).  In rendering the requested 
opinions, the physician should specifically 
consider the in- and post-service treatment 
records, as well as the Veteran's 
contentions.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
the RO should readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

						( CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


